Exhibit 10.6

 

RESTRICTED STOCK AWARD

 

RESTRICTED STOCK AWARD AGREEMENT dated as of
                                      , between MedicalCV, Inc., a Minnesota
corporation (the “Corporation”), and                           , an employee of
the Corporation or one of its subsidiaries (the “Employee”).

 

WHEREAS, the Board of Directors of the Corporation has established and the
shareholders have approved the Corporation’s Amended and Restated 2001 Equity
Incentive Plan (the “Plan”);

 

WHEREAS, the Compensation Committee of the Board of Directors of the Corporation
(the “Committee”), in accordance with the provisions of the Plan, has determined
that the Employee is entitled to a Restricted Stock Award under the Plan;

 

NOW, THEREFORE, in consideration of the foregoing and the Employee’s acceptance
of the terms and conditions hereof, the parties hereto have agreed, and do
hereby agree, as follows:

 

1.             The Corporation hereby grants to the Employee, as a matter of
separate agreement and not in lieu of salary or any other compensation for
services,                      shares of Common Stock of the Corporation on the
terms and conditions herein set forth (the “Restricted Shares”).

 

2.             The certificates representing the Restricted Shares shall be
registered in the name of the Employee and retained in the custody of the
Corporation until such time as they are delivered to the Employee or forfeited
to the Corporation in accordance with the terms hereof  (the “Restriction
Period”).  During the Restriction Period, the Employee will be entitled to vote
the Restricted Shares.  In addition, any dividends paid on the Restricted Shares
shall, at the option of the Corporation, either be (a) paid to the Employee in
cash as additional compensation, or (b) invested in additional shares of Common
Stock held in custody for the Employee, subject to the same restrictions as the
Restricted Shares, and to be delivered with the Restricted Shares.  Such
additional shares of Common Stock shall be deemed to be included in the
definition of “Restricted Shares”.

 

3.             If the Employee shall have been continuously in the employment of
the Corporation for a period of four years from the date of grant of this
Restricted Stock Award, the Corporation shall deliver to the Employee on or
about the fourth anniversary hereof a certificate, registered in the name of the
Employee and free of restrictions hereunder, representing the total number of
Restricted Shares granted to the Employee pursuant to this Agreement.  No
payment shall be required from the Employee in connection with any delivery to
the Employee of shares hereunder.

 

4.             Except in the case of the Employee’s death, if the Employee
ceases to be an employee of the Corporation during the Restriction Period, then
the Restricted Shares to which the Employee has not theretofore become entitled
pursuant to Section 3 shall be forfeited, and all rights of the Employee in and
to such Restricted Shares shall lapse.  In addition, the Committee shall from
time to time determine in its sole discretion whether any period of nonactive
employment, including authorized leaves of absence, or absence by reason of
military or

 

--------------------------------------------------------------------------------


 

governmental service, shall constitute termination of employment for the
purposes of this Section.  Upon the death of the Employee during the Restriction
Period, the Employee will be deemed to have been employed continuously during
the entire Restriction Period and the Employee’s estate shall be entitled to all
rights provided under the terms of this Restricted Stock Award that the Employee
would have been entitled to upon the end of the Restriction Period.

 

5.             The granting of this Restricted Stock Award shall not in any way
prohibit or restrict the right of the Corporation to terminate the Employee’s
employment.  The Employee shall have no right to any prorated portion of the
Restricted Shares otherwise deliverable to the Employee on the anniversary
hereof next following a termination of employment (whether voluntary or
involuntary) in respect of a partial year of employment.

 

6.             Shares of Common Stock held in custody for the Employee pursuant
to this Agreement may not, before being vested, be sold, transferred, pledged,
exchanged, hypothecated or disposed of by the Employee and shall not be subject
to execution, attachment or similar process.

 

7.             This Agreement and each and every obligation of the Corporation
relating to the Restricted Stock Award hereunder are subject to the requirement
that if at any time the Corporation shall determine, upon advice of counsel,
that the listing, registration or qualification of the shares covered hereby
upon any securities exchange or under any state or Federal law, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of or in connection with the granting hereof or the delivery of shares
hereunder, then the delivery of shares hereunder to the Employee may be
postponed until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Corporation.

 

8.             Any payment required under this Agreement shall be subject to all
requirements of the law with regard to income and employment withholding taxes,
filings, and making of reports, and the Corporation and the Employee shall use
their best efforts to satisfy promptly all such requirements, as applicable.  In
addition to amounts in respect of taxes which the Corporation shall be required
by law to deduct or withhold from any dividend payments on the Restricted Shares
covered hereby, the Corporation may defer making any delivery of Restricted
Shares under this Agreement until completion of arrangements satisfactory to the
Corporation for the payment of any applicable taxes, whether through share
withholding provided for by the Plan or otherwise.

 

9.             In the event of a “Change in Control”, as that term is defined in
the Plan, then the Employee shall have all the rights specified in Section 9 of
the Plan, which, if the acquiring or surviving company in the Change in Control
does not assume this Restricted Stock Award upon the Change in Control, shall
include the immediate lapsing of all restrictions on the Restricted Shares.

 

10.           Each capitalized word used in this Agreement without definition
shall have the same meaning set forth in the Plan, the terms and conditions of
which shall constitute an integral part hereof.  For all purposes of this
Agreement, references to employment with the Corporation shall include
employment with any of the Corporation’s subsidiaries.

 

2

--------------------------------------------------------------------------------


 

11.           Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Vice President, Finance and Chief
Financial Officer of the Corporation at its principal office and to the Employee
at his address as shown on the Corporation’s payroll records, or to such other
address as the Employee by notice to the Corporation may designate in writing
from time to time.

 

12.           Employee acknowledges and understands that the Restricted Shares
awarded hereunder constitute restricted property pursuant to Section 83(a) of
the Internal Revenue Code of 1986, as amended (the “Code”).  The value of the
Restricted Shares shall be taxable to the Employee in the year the Employee
completes the Restriction Period, unless the Employee timely and properly makes
an election under Code Section 83(b) to accelerate the date on which the
Restricted Shares become taxable to the Employee.  Employee acknowledges and
understands that the decision on whether to accelerate the date on which the
Restricted Shares become taxable, pursuant to an election under Code
Section 83(b), is an individual decision.  The Employee shall seek timely advice
from a competent tax advisor on whether such an election is advisable in the
Employee’s situation.  If the Employee makes such an election, the Employee
shall promptly advise the Corporation so that the Corporation may properly
report such income and make the necessary income tax withholding from other
compensation the Employee is entitled to receive from the Corporation in the
taxable year, if any.  Employee acknowledges and understands that if the
Employee makes an election under Code Section 83(b), and any of the Restricted
Shares are forfeited pursuant to the terms of this Restricted Stock Award
Agreement, Employee will not be entitled to a deduction for such forfeited
Restricted Shares.

 

13.           Nothing herein contained shall confer on the Holder any right to
continue in the employment of the Corporation or interfere in any way with the
right of the Corporation to terminate the Holder’s employment; confer on the
Holder any of the rights of a shareholder, other than as set forth herein, with
respect to any of the shares subject to the Restricted Shares until such shares
shall be issued once the restrictions lapse; affect the Holder’s right to
participate in and receive benefits under and in accordance with the provisions
of any pension, profit-sharing, insurance, or other employee benefit plan or
program of the Corporation or any of its subsidiaries; or limit or otherwise
affect the right of the Board of Directors of the Corporation (subject to any
required approval by the shareholders) at any time or from time to time to
alter, amend, suspend or discontinue the Plan and the rules for its
administration; provided, however, that no termination or amendment of the Plan
may, without the consent of the Holder, adversely affect the Holder’s rights
under the Restricted Stock Award.

 

 

MEDICALCV, INC.

 

 

 

By:

 

 

 

[name]

 

 

[title]

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

Employee

 

 

 

 

 

 

3

--------------------------------------------------------------------------------